                 1        JOHN DOUGLAS BARR ............... California State Bar No. 40663
                          TROY DOUGLAS MUDFORD ..... California State Bar No. 156392
                 2        ESTEE LEWIS..................................California State Bar No. 268358
                          CATHLEEN THERESA BARR ....... California State Bar No. 295538
                 3
                          BRANDON STORMENT ...............California State Bar No. 267260
                 4        BARR & MUDFORD, LLP
                          1824 Court Street/Post Office Box 994390
                 5        Redding, California 96099-4390
                          Telephone: (530) 243-8008
                 6        Facsimile: (530) 243-1648
                 7
                          Attorneys for Plaintiffs
                 8

                 9                                     UNITED STATES DISTRICT COURT
                 10                                   EASTERN DISTRICT OF CALIFORNIA
                 11

                 12        BOB STEELE, a Dependent Adult, by and               No. 2:18-CV-02927-TLN-DMC
                           through his Guardian ad Litem, David Steele,
                 13        Heir at Law and Successor in                        ORDER GRANTING PLAINTIFFS’
                           Interest to DIANA STEELE, Deceased;                 REQUEST TO EXTEND
                 14                                                            TIME FOR SERVICE OF
                 15        MICHAEL ELLIOTT, Heir and Law and                   SUMMONS AND COMPLAINT
                           Successor in Interest to DANIEL LEE
                 16        ELLIOT II, Deceased, and
                           DIANA STEELE, Deceased;
                 17
                           G.E., a Minor, by and through his Guardian ad
                 18        Litem, ALMA FEITELBERG, Heir and Law
                 19        and Successor in Interest to DANIEL LEE
                           ELLIOT II, Deceased, and
                 20        DIANA STEELE, Deceased;

                 21        M.E., a Minor, by and through her Guardian ad
                           Litem, LATISHA CORNWALL, Heir and Law and
                 22        Successor in Interest to DANIEL LEE
                 23        ELLIOT II, Deceased, and
                           DIANA STEELE, Deceased,
                 24
                                        Plaintiffs,
                 25
                                        vs.
                 26
                 27        COUNTY OF TEHAMA;
                           TEHAMA COUNTY SHERIFFS’ OFFICE;
                 28        SHERIFF DAVE HENCRATT, in his
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                         Page 1
 Post Office Box 994390                Order Re Plaintiffs’ Request to Extend Time for Service on All Defendants
Redding, CA 96099-4390
     (530) 243-8008
                 1         individual and official capacity as Sheriff for
                           the County of Tehama Sheriff Department;
                 2         ASSISTANT SHERIFF PHIL JOHNSTON;
                           in his individual and official capacity as
                 3
                           Assistant Sheriff for the County of Tehama
                 4         Sheriff Department;
                           SUCCESSOR IN INTEREST OR ESTATE OF
                 5         KEVIN NEAL and;
                           THE RANCHO TEHAMA ASSOCIATION
                 6         INC.,
                 7
                                        Defendants.
                 8

                 9
                                 Having reviewed and considered Plaintiffs’ Request to Extend Time Period for Service of
                 10       Summons and Complaint on All Defendants, and good cause appearing therefor,
                 11              IT IS HEREBY ORDERED that Plaintiffs are granted an additional ninety (90) days to
                 12       effectuate service of the Summons and Complaint on all Defendants: COUNTY OF TEHAMA;
                 13       TEHAMA COUNTY SHERIFFS’ OFFICE; SHERIFF DAVE HENCRATT, in his individual and
                 14       official capacities as Sheriff for the County of Tehama Sheriff Department; ASSISTANT
                 15       SHERIFF PHIL JOHNSTON; in his individual and official capacities as Assistant Sheriff for the
                 16       County of Tehama Sheriff Department; SUCCESSOR IN INTEREST OR ESTATE OF KEVIN

                 17       NEAL; and THE RANCHO TEHAMA ASSOCIATION INC. Service shall be completed not

                 18       later than May 3, 2019.

                 19              IT IS SO ORDERED.

                 20       Dated: February 4, 2019

                 21

                 22
                                                         Troy L. Nunley
                 23                                      United States District Judge
                 24

                 25

                 26
                 27

                 28
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                        Page 2
 Post Office Box 994390               Order Re Plaintiffs’ Request to Extend Time for Service on All Defendants
Redding, CA 96099-4390
     (530) 243-8008
